Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5,23,16-18,21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the cover plate 11 being “flat” (line 5, claim 1) is new to the application.  The specification does not call for “flat”.  The drawings (which are only cross sectional views) do not provide for a “flat” cover.  There is a cover 11, and there is a straight line across a surface of the cover 11 in the figures, but a straight line by itself does not translate into a flat surface.  There is no example of a cover having a flat surface.  The application does not suggest where to go.  The limitation “flat” is not a minor matter, as evidenced by it being the only argued limitation.  

Claims 1-5,23,16-18,21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.1
As to claim 1, it’s unclear what Applicant’s “flat” cover plate is for purposes of grasping the metes and bound of claim 1?  Is it an article that is entirely flat on 2 opposite sides?  Is it an article that is entirely flat on just 1 side?  It is an article that has a flat portion on at least one side of the article?  Understand, one cannot view a 2 dimensional cross sectional view (as per Figure 1), and responsibly determine what exists in the 3rd dimension.  A mere cross sectional view that illustrates a straight line does not by itself provide for a flat surface.  Cross sectional view of curve elements also provide straight lines (as shown in the exhibit below).  Note that many of the elements (cardboard tube 5, conduit 19) in Applicant’s Figure 1 show straight lines, yet one of ordinary skill would not initially recognize them as being such as tubes and conduits initially suggest curved elements.


    PNG
    media_image1.png
    323
    720
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    539
    media_image2.png
    Greyscale


                       




Claims 1,3,16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt ‘441 in view of McDevitt ‘391.
	McDevitt ‘441 teaches (Figure 1):
	A sampler for taking steel samples from a molten metal bath, the sampler comprising:
	a sample chamber assembly arranged on the immersion end of the connector 9, the sample chamber assembly comprising a flat cover plate 101 and a housing (sections 94), wherein the housing comprises an immersion end having an opening;
	an inflow conduit 99 having a first end for receiving a molten metal sample and a second end, opposite the first end, wherein the second end is in communication with the opening of the housing (sections 94), wherein the opening is configured to receive the molten metal sample from the inflow conduit;
	sampler head 90, where the chamber assembly and the second (left) end of the inflow conduit are arranged in the head 90; and 
	de-oxidant material 103 that is “secured” (line 2, col. 4) in place along the central axis of the conduit 99, pat of he material near the second end.
	The Reference does not include a carrier tube (though, such is exactly what is used for a person to positon the sampler into metal).
	McDevitt ‘391 teaches (Figure 1) employing a carrier 60 to permit for positioning a metal sampler.
	As to claim 1, it would have been obvious to connect a tube to the sampler head 90 (i.e. otherwise, identified as a tubular connector” in McDevit ‘441) because McDevitt ‘411 teaches use of a cardboard tube to safely positon a sampler into molten metal.  The cover plate 101 covers the end of the housing (sections 94), securing the 2 sections 94 together, and elements 102,94  collectively provide a sample chamber assembly. 
	 As to claim 3, such dimension is in the range of that employed for de-oxidants.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt 4,084,441 in view of McDevitt 4,166,391 as applied against claim 1, and further in view of Beyens et al 2016/0209342.
	As to claim 2, Beyens et al teaches (Para 35) that aluminum is often successfully employed as deoxidant.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt 4,084,441 in view of McDevitt 4,166,391 as applied against claim 1, and further in view of Cassidy 4,569,237.
	As to claim 4, note Cassidy’s weight ratios (last full paragraph, col. 2), suggestive of employing such ratio in McDevitt ‘441.

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt 4,084,441 in view of McDevitt 4,166,391 as applied against claim 1, and further in view of Beyens et al 2016/0209342.
	As to claim 4, quartz is the tube material of choice (Para 34) for molten metal samplers

.	Claims 5,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt 4,084,441 in view of McDevitt 4,166,391 as applied against claim 1, and further in view of Wuensch 4,503,716.
	As to claims 4,5, fused quartz fill tubes 40 are the tube material of choice (lines 30-35, para 2) effectively permit for drawing metal in molten metal samplers, suggestive of actually employing such.

Claims 4,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt 4,084,441 in view of McDevitt 4,166,391 as applied against claim 1, and further in view of Cassidy 4,569,237.
Cassidy teaches (lines 10-15, col. 1) employing an amount of deoxidant that varies from 0.2-1% by weight of sample in metal samplers.
As to claims 4,18, I would have been obvious to employ the claimed range because Cassidy teaches that de-oxidant material within that range will provide for effective sampling. 
	
Claims 3,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt 4,084,441 in view of McDevitt 4,166,391 as applied against claim 1, and further in view of Cavalier 3,255,634.
McDevitt4,084,441 is not clear regarding size of the sample in the conduit/chamber 95.
	Cavalier 3255634 teaches that sample tube of internal diameter of 3.5 mm will effectively draw liquid metal, suggestive of a similar dimension for McDevitt’s tube 99.  As such:
	The internal radius of the 3.5m tube 99 is about 1.75mm,
	The internal area of the tube is about 9.6mm2 (PIE * (1.75) squared),
	The thickness of di-ox in the area (for 1%) would be about 0.05mm for that 1%,
	
    PNG
    media_image3.png
    300
    458
    media_image3.png
    Greyscale



Most of the de-ox in Figure 1 of McDevitt is in ½ of the length of the sample receiving volume, so when the de-ox is folded/doubled, one arrives at a thickness of 0.1 mm (i.e. twice the 0.5mm)  

    PNG
    media_image4.png
    353
    585
    media_image4.png
    Greyscale


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt 4,084,441 in view of McDevitt 4,166,391 as applied against claim 1, and further in view of Hackett 4,453,424.
	As to claim 21, it would have been obvious to employ zirconium as the dexoidant material as Hackett teaches (line 59, col. 7) that use of such will be effective.








Claims 1,16,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al 4,361,053 in view of McDevitt 4,084,441.
Jones et al ‘053 teach 

    PNG
    media_image5.png
    672
    647
    media_image5.png
    Greyscale
; but not deoxidant material.  The cover is secured with a clamp 33.
As to claims 1,16, use of deoxidant material that is secured in the tube is taught by McDevitt ’44.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of McDevitt 4,084,441 as applied against claim 1, and further in view of Beyens et al 2016/0209342 and .
	As to claim 2, Beyens et al teaches (Para 35) that aluminum is often successfully employed as deoxidant.

Claim 3,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of McDevitt 4,084,441 as applied against claim 1, and further in view of Cavalier 3,255,634.
Jones is not clear regarding size of the sample in the conduit/chamber.
	Cavalier 3255634 teaches that sample tube of internal diameter of 3.5 mm will effectively draw liquid metal, suggestive of a similar dimension for McDevitt’s tube 99.  As such:
	The internal radius of the 3.5m tube 99 is about 1.75mm,
	The internal area of the tube is about 9.6mm2 (PIE * (1.75) squared),
	The thickness of di-ox in the area (for 1%) would be about 0.05mm for that 1%,

    PNG
    media_image6.png
    177
    446
    media_image6.png
    Greyscale

Most of the de-ox in Figure 1 of McDevitt is in ½ of the length of the sample receiving volume, so when the de-ox is folded/doubled, one arrives at a thickness of 0.1 mm (i.e. twice the 0.5mm)  

    PNG
    media_image7.png
    302
    475
    media_image7.png
    Greyscale

As to claims 3,17, it would have been obivus to employ the dimentions above in Jones, as 

Claims 4,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of McDevitt 4,084,441 as applied against claim 1, and further in view of Cassidy 4,569,237.
Cassidy teaches (lines 10-15, col. 1) employing an amount of deoxidant that varies from 0.2-1% by weight of sample in metal samplers.
As to claims 4,18, I would have been obvious to employ the claimed range because Cassidy teaches that de-oxidant material within that range will provide for effective sampling. 

Claims 5,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of McDevitt 4,084,441 as applied against claim 1, and further in view of Wuensch 4,503,716.
	As to claims 4,5, fused quartz fill tubes 40 are the tube material of choice (lines 30-35, para 2) effectively permit for drawing metal in molten metal samplers, suggestive of actually employing such.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of McDevitt 4,084,441 as applied against claim 1, and further in view of Hackett 4,453,424.
	As to claim 21, it would have been obvious to employ zirconium as the dexoidant material as Hackett teaches (line 59, col. 7) that use of such will be effective.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This 112(b) take priority over the 112(a), as one cannot assuredly tag something to be new, when one does not clearly know exactly what that something is.